DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one vertical recess of the first side end connecting to the at least one vertical recess of the second side end via a mating extension (claim 21; the drawings appear to show a mating extension 845 connecting a vertical recess of one trap barrier to a vertical recess of another trap barrier (Figs. 18A-18B), but not connecting the vertical recesses of the same trap barrier; see 35 U.S.C. 112(a) rejection below) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 10 is objected to because of the following informalities: in claim 10, the second, third, fourth, fifth and sixth clauses should each be further indented to clarify that a barrier wall, an upper ledge, a lower ledge, a first end vertical recess, and a second side end vertical recess are components of each trap barrier rail.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In new claim 21, the limitation, “the at least one vertical recess of the first side end connecting to the at least one vertical recess of the second side end via a mating extension” in lines 4-6 is not supported in the original disclosure. Paragraph 0139, states: 
[0139] Figs. 18A and 18B illustrate one or more linear trap barrier rails 803a, 803b coupled to one another via a placement of an extension member 845 into vertical recesses 848 located at ends of the trap barrier rails 803. In particular, Fig. 18A illustrates two linear trap barrier rails 803a, 803b and an extension member 845, and Fig.18B illustrates how the two linear trap barrier rails 803a, 803b are connected to one another by placing the extension member 845 into the vertical recesses 848 combined to elongate a length of a trap barrier 800.

This passage provides support for mating extension 845 connecting vertical recesses 848 of separate trap barrier rails 803a,803b, not of first and second sides of a trap barrier rail as is currently claimed. Therefore, the limitation is deemed to be new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 12, 14 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, it is unclear how “a bottom surface” of the first upper ledge portion, “a top surface” of the first lower ledge portion, “a first side inner surface” of the second upper ledge portion and “a second side inner surface” of the second lower ledge portion each differ from “the inner surface” of the barrier wall because the barrier wall is recited as including the first upper ledge portion, the first lower ledge portion, the second upper ledge portion and the second lower ledge portion in claim 1.
In claim 12, it is unclear if “a first mating extension” and “a second mating extension” in lines 2-3 further define the mating extension of claim 10, line 22, or recite separate, additional mating extensions.
In claim 20, “a plurality of interconnected trap barrier rails of claim 19” is unclear because only a trap barrier rail is recited in claim 19. It is recommended that the limitation in claim 20 be replaced with “a plurality of interconnected trap barrier rails, each trap barrier rail according to claim 19”.
In claim 21, it is unclear whether “a first side end” and “a second side end” in line 2 and “at least one vertical recess” in line 3 recite the same first side end, second side end, and first/second vertical side recess of claim 1, lines 3-4, or separate, additional components.
Claims 3-4 and 14 are rejected as depending upon a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 8 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friend (US 2012/0291336, cited on 9/17/20 and 3/17/21 IDS).
For claim 1, Friend discloses a trap barrier 310 (Figs. 3A-3B) for insects (para 0007 described protection against bedbugs), comprising: a barrier wall 312 having an inner surface (inside surface of ref. 312) and an outer surface (outside surface of ref. 312) and comprising a first vertical side recess (rectangular side opening formed by refs. 314,316a,316b,317a,317b at one end of ref. 310 in Figs. 3A-3B) at a first side end of the barrier wall and a second vertical side recess (rectangular side opening formed by refs. 314,316a,316b,317a,317b at the other end of ref. 310 in Figs. 3A-3B) at a second side end of the barrier wall, the first side recess and the second side recess being disposed between the inner surface and the outer surface (the rectangular side openings are each formed between the inner surface of ref. 314 and the outer surface of refs. 316a,316b, for example), the barrier wall being formed by interconnecting an upper barrier rail member (upper half of ref. 312) with a lower barrier rail member (lower half of ref. 312; Note: the step of “interconnecting” an upper barrier rail member with a lower barrier rail member is not pertinent in this instance to the patentability of this product claim because product-by-process limitations are not limited to the manipulations of the recited steps, only the structure implied by the steps. In re Thorpe, 777 F.2d 695, 227 USPQ 964.  See also MPEP 2113. Here, ref. 312 has a structure capable of being formed by interconnecting mirrored upper and lower halves in a manufacturing process, such as by solvent bonding or ultrasonic welding), the upper barrier rail member (upper half of ref. 312) comprising: an upper barrier wall portion (upper portion of ref. 314), and an upper ledge 317a,316a comprising a first upper ledge portion 317a and a second upper ledge portion 316a, the first upper ledge portion extending perpendicularly from the inner surface at a top end of the upper barrier wall portion (Figs. 3A-3B), and the second upper ledge portion extending away from the first upper ledge portion at an angle (Figs. 3A-3B); and the lower barrier rail member (lower half of ref. 312) comprising: a lower barrier wall portion (upper portion of ref. 314), and a lower ledge 317b,316b comprising a first lower ledge portion 317b and a second lower ledge portion 316b, the first lower ledge portion extending perpendicularly from the inner surface at a bottom end of the lower barrier wall portion (Figs. 3A-3B), and the second lower ledge portion extending away from the first lower ledge portion and towards the upper ledge (Figs. 3A-3B), wherein furniture placed adjacent to the outer surface (via ref. 320, for example) of the barrier wall is protected from insects (para 0027; Figs. 3A-3B).
For claim 2, Friend discloses wherein the upper ledge and the lower ledge form a channel (interior shown in Figs. 3A-3B) being defined by the inner surface of the barrier wall, a bottom surface of the first upper ledge portion, a top surface of the first lower ledge portion, a first side inner surface of the second upper ledge portion, and a second side inner surface of the second lower ledge portion (Figs. 3A-3B).
For claim 5, Friend discloses wherein a top surface (top surface of ref. 317b in Figs. 3A-3B) of the first lower ledge portion comprises a pesticide treated surface (bedbug repellent or insecticide is impregnated in all of ref. 312, thus including the top surface of ref. 317b, as described in para 0027).
For claim 6, Friend discloses wherein the pesticide treated surface is selected from one of pyrethroids, organophosphates, repellants (see bedbug repellent in para 0027), or plant oils.
For claim 8, Friend discloses wherein the upper barrier rail member comprises a mirrored configuration of the lower barrier rail member (upper and lower halves of ref. 312 in Figs. 3A-3B have mirrored configurations).
For claim 21, Friend discloses wherein the trap barrier extends horizontally from a first side end (one end of ref. 310 in Figs. 3A-3B and 7, for example) to a second side end (one end of ref. 711 in Fig. 7, for example), each of the first side end and the second side end having at least one vertical recess (rectangular side openings formed by refs. 314,316a,316b,317a,317b at the end of ref. 310 in Figs. 3A-3B and 7 and by refs. 714,716, at the end of ref. 711 in Fig. 7) disposed between the inner surface and the outer surface of the barrier wall (the rectangular side openings are each formed between the inner surface of ref. 314,714 and the outer surface of refs. 316a,316b,716 for example), the at least one vertical recess of the first side end connecting to the at least one vertical recess of the second side end via a mating extension (ref. 719a or 719b in Fig. 7; note that upon connection via ref. 719a or 719b, the vertical recess of ref. 310 is joined to the vertical recess of ref. 711).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friend (US 2012/0291336, cited on 9/17/20 and 3/17/21 IDS) in view of Cullen (US 8707615).
For claim 3, Friend does not explicitly disclose wherein at least one of the bottom surface of the first upper ledge portion, the inner surface of the barrier wall, the first side inner surface or the second side inner surface comprises a smooth slick surface for both preventing insects from traveling and capturing insects within the channel.
Cullen teaches a trap barrier for insects wherein at least one of the bottom surface of the first upper ledge portion, the inner surface of the barrier wall, the first side inner surface or the second side inner surface comprises a smooth slick surface (Abstract and col 5, ln 29-33 teach the interior of ref. 2 possessing sufficient surface smoothness) for both preventing insects from traveling and capturing insects within the channel (note this is an intended use limitation, and Abstract and col 5, ln 29-33 teach preventing insects from traveling on the side walls and capturing insects within the smooth-walled pitfall) in order to preclude insects that topple into the channel from ascending its side walls, thus, serving as an effective pitfall (col 5, ln 29-33) against bed bugs not ensnared by ordinary adhesives (col 1, ln 49-53). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the trap barrier of Friend to include wherein at least one of the bottom surface of the first upper ledge portion, the inner surface of the barrier wall, the first side inner surface or the second side inner surface comprises a smooth slick surface for both preventing insects from traveling and capturing insects within the channel as taught by Cullen in order to preclude insects that topple into the channel from ascending its side walls, thus, serving as an effective pitfall against bed bugs not ensnared by ordinary adhesives.
For claim 4, Friend as modified by Cullen teaches (references to Cullen) wherein the smooth slick surface comprises at least one of plastic (col 5, ln 29-33; col 4, ln 5-10), glass, Teflon coated metal, polished metal, smooth painted surface or smooth varnished surface.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friend (US 2012/0291336, cited on 9/17/20 and 3/17/21 IDS) in view of Bronnhuber (DE 3335100).
For claim 9, Friend is silent about wherein the upper barrier rail member and the lower barrier rail member each have a respective plurality of mating extensions and a respective plurality of mating recesses, the upper barrier rail member being interconnected with the lower barrier rail member by aligning and engaging the mating extensions of the upper barrier rail member with the mating recesses of the lower barrier rail member.
Bronnhuber teaches wherein the upper barrier rail member 6,17 and the lower barrier rail member 5,7,8 each have a respective plurality of mating extensions (pins 11 on ref. 6; extensions between openings 12 on ref. 5) and a respective plurality of mating recesses (openings 12 on ref. 5; recesses between pins 11 on ref. 6), the upper barrier rail member being interconnected with the lower barrier rail member by aligning and engaging the mating extensions 11 of the upper barrier rail member 6,17 with the mating recesses 12 of the lower barrier rail member 5,7,8 in order to refill or empty the trap barrier as needed (machine translation, para 0015-0016), such as for cleaning. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the trap barrier of Friend such that the upper barrier rail member and the lower barrier rail member each have a respective plurality of mating extensions and a respective plurality of mating recesses, the upper barrier rail member being interconnected with the lower barrier rail member by aligning and engaging the mating extensions of the upper barrier rail member with the mating recesses of the lower barrier rail member as taught by Bronnhuber in order to refill or empty the trap barrier as needed, such as for cleaning.
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bronnhuber (DE 3335100) in view of Stadler (DE 10207916, machine translation attached).
For claim 19, Bronnhuber teaches a trap barrier rail for insects, comprising: an upper rail member 6,17; and a lower rail member 5,7,8 being configured to interconnect with the upper rail member (Fig. 2; para 0015 of machine translation), wherein the upper rail member 6,17 comprises: a first ledge 6 extending perpendicular from the first inner surface of the lower barrier wall section (Fig. 2); and a first plurality of mating recesses (recesses between pins 11 on ref. 6) and a first plurality of mating extensions (pins 11) being alternatively disposed along a bottom surface of the first ledge; wherein the lower rail member 5,7,8 comprises: a lower barrier wall section 5 having a second inner surface and a second outer surface (inner and outer surfaces of ref. 5 in Fig. 2); a second ledge 7 extending perpendicular from the second inner surface of the lower barrier wall section (Fig. 2); and a second plurality of mating recesses (openings 12 on ref. 5) and a second plurality of mating extensions (extensions between openings 12 on ref. 5) being alternatively disposed along a top surface of the lower barrier wall section (para 0015; Fig. 2); and wherein the lower rail member is configured to interconnect with the upper rail member to form a barrier wall (para 0015; Fig. 2) comprising the lower barrier wall section by: placing the upper rail member on top of the lower rail member (Fig. 2), mating the first plurality of mating extensions with the second plurality of mating recesses (para 0015; Fig. 2), and mating the first plurality of mating recesses with the second plurality of mating extensions (para 0015; Fig. 2) wherein furniture placed adjacent to an outer surface of the barrier wall is protected from insects (note this is an intended use limitation, and the barrier wall of Fig. 2 is capable of being placed such that its outer surface is adjacent to furniture; paras 0011 and 0014 describe combating or repelling pests using an agent and protecting against the entry of pests via the structure of the barrier, thus, the barrier wall of Fig. 2 is capable of protecting against pests such as insects; also note insects are capable of being drowned in salt or other contemplated means (para 0011)).
Bronnhuber does not explicitly disclose wherein the first rail member comprises: an upper barrier wall section having a first inner surface and a first outer surface; the first ledge extending from the first inner surface of the upper barrier wall section; the first plurality of mating recesses and the first plurality of mating extensions being disposed along the bottom surface of the upper barrier wall section; and the barrier wall comprising the upper barrier wall section and the lower barrier wall section.
Stadler teaches a trap barrier rail (Fig. 1) for insects (claim 1 describes use against caterpillars) wherein the first rail member 5 comprises: an upper barrier wall section (vertical portion of ref. 5 in Fig. 1) having a first inner surface and a first outer surface (inner and outer surfaces of the vertical portion of ref. 5); the first ledge (curved portion of ref. 5) extending from the first inner surface of the upper barrier wall section (Fig. 1); the connecting means 4 being disposed along the bottom surface of the upper barrier wall section (Fig. 1); and the barrier wall (vertical portions of refs. 5 and 1 on the righthand side in Fig. 1, connected by ref. 4) comprising the upper barrier wall section and the lower barrier wall section. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first rail member of Bronnhuber to include an upper barrier wall section having a first inner surface and a first outer surface; the first ledge extending from the first inner surface of the upper barrier wall section; the connecting means being disposed along the bottom surface of the upper barrier wall section; and the barrier wall comprising the upper barrier wall section and the lower barrier wall section as taught by Stadler in order to provide a taller trap barrier rail to preclude more pests. Please note in the combination of references, the first ledge 6 extends perpendicularly from the upper barrier wall section, and the connecting means is the alternatively-disposed first plurality of mating recesses (recesses between pins 11 on ref. 6) and first plurality of mating extensions (pins 11), as taught by Bronnhuber.
For claim 20, Bronnhuber as modified by Stadler teaches (references to Bronnhuber) a trap barrier rail assembly, comprising a plurality of interconnected trap barrier rails of claim 19 (paras 0004 and 0024).
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bronnhuber (DE 3335100) in view of Stadler (DE 10207916, machine translation attached), as applied to claim 19 above, and further in view of Friend (US 2012/0291336, cited on 9/17/20 and 3/17/21 IDS).
For claim 22, Bronnhuber as modified by Stadler does not explicitly teach wherein the upper rail member comprises a mirrored configuration of the lower rail member.
Friend teaches wherein the upper barrier rail member comprises a mirrored configuration of the lower barrier rail member (upper and lower halves of ref. 312 in Figs. 3A-3B have mirrored configurations). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the upper and lower rail members of Bronnhuber as modified by Stadler to be mirrored configurations of each other as taught by Friend in order to produce an easily reproducible, highly modular trap barrier presenting less risk of user error, since a mere change in shape of a component is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (referred to in MPEP 2144.04(IV)(B)).
Allowable Subject Matter
Claims 10-11 and 15-18 are allowed.
Claims 12 and 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record fails to disclose or render obvious a trap barrier assembly for insects as claimed in detail, especially the features of a first end vertical recess disposed between the inner surface and the outer surface of the barrier wall at the first side end of the barrier wall; and a second side end vertical recess disposed between the inner surface and the outer surface of the barrier wall at the second side end of the barrier wall, wherein the first side end vertical recess of one of the plurality of trap barrier rails is connected to the second side end vertical recess of another of the plurality of trap barrier rails via a mating extension. 
Bronnhuber (DE 3335100) discloses a similar trap barrier assembly as the claimed invention. However, Bronnhuber lacks a first end vertical recess disposed between the inner surface and the outer surface of the barrier wall at the first side end of the barrier wall; and a second side end vertical recess disposed between the inner surface and the outer surface of the barrier wall at the second side end of the barrier wall, wherein the first side end vertical recess of one of the plurality of trap barrier rails is connected to the second side end vertical recess of another of the plurality of trap barrier rails via a mating extension. Thus, the prior art does not fairly teach these features as specifically required by the claimed invention. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, with respect to claim 10 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection of claim 10 has been withdrawn. 
Applicant's arguments filed 9/9/22 regarding claim 19 have been fully considered but they are not persuasive. 
Applicant argued for claim 19: In Bronnhuber, "the roof bar 6 adjacent to the wall bar 5 is provided with downwardly protruding pins or a continuous plug-in strip 11, by means of which the roof bar 6 can be plugged into corresponding pin openings or slot 12 in the wall bar 5." Bronnhuber at para. [0015]. However, Applicant respectfully submits that Bronnhuber fails to show or suggest at least "a first plurality of mating recesses and a first plurality of mating extensions being alternatively disposed along a bottom surface of the upper barrier wall section," and "a second plurality of mating recesses and a second plurality of mating extensions being alternatively disposed along a top surface of the lower barrier wall section," as recited in claim 19. Rather, in Bronnhuber, only "the roof bar 6 adjacent to the wall bar 5 is provided with downwardly protruding pins or a continuous plug-in strip" and the only "corresponding pin openings or slot 12 [are] in the wall bar 5." (Bronnhuber at para. [0015]). Accordingly, Applicant respectfully submits that Bronnhuber fails to show or suggest at least this element of amended claim 19. In addition, Applicant submits that Stadler fails to show or suggest at least this element and notes that Stadler has not been cited as disclosing this element of claim 19.
The Examiner respectfully disagrees. Bronnhuber at Fig. 2 and para 0015 of the machine translation teaches a bottom surface of a first ledge 6 having alternatively-disposed pins 11 and recesses between the pins 11 that correspond to the first plurality of mating extensions and mating recesses, respectively, and a top surface of a lower barrier wall section 5 with alternatively-disposed second plurality of mating recesses 12 and mating extensions between refs. 12. Although Bronnhuber does not specifically teach an upper barrier wall section, Stadler teaches this feature as the vertical portion of ref. 5 in Fig. 1. Further, Stadler’s upper barrier wall section has a connecting means 4 disposed along its bottom surface in Fig. 1. As explained in the above rejection, Bronnhuber’s connecting means is the alternatively-disposed first plurality of mating recesses (recesses between pins 11 on ref. 6) and first plurality of mating extensions (pins 11) and Stadler’s connecting means 4 is disposed along the bottom surface of the upper barrier wall section (vertical portion of ref. 5); thus, the combination of Bronnhuber and Stadler, teaches the first plurality of mating recesses and mating extensions being located on the bottom surface of the upper barrier wall section. Therefore, the prior art meets the argued limitation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643